United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1715
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Guillermo Chan Sanchez, also known as Guillermo Sanchez Chan

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: November 1, 2017
                             Filed: November 9, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Guillermo Chan Sanchez directly appeals the sentence the district court1
imposed after he pleaded guilty to immigration and drug offenses. His counsel has


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), suggesting that the sentence is substantively unreasonable.

       After careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Salazar-Aleman, 741 F.3d
878, 881 (8th Cir. 2013) (discussing appellate review of sentencing decisions). In
addition, having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                       -2-